Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
	This is a response to amendment filed 05/27/2022. Claims 1-19 are pending in which independent claims 1 and 15 are amended. The amendment necessitates a new ground of rejection as discussed below. This is made FINAL.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 0invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Claims 1-14 drawn to an apparatus and method claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davids et al (US 2016/0260755 of record) in view of Cutler (US 2014/0085148 of record).
	Respecting claim 1, Davids discloses, at least in Figs. 2-3, an antenna apparatus (as best seen in the below drawing reproduced from Fig. 3 where the features of claim 1 are shown), comprising a first substrate,  a second substrate opposite the first substrate, a first antenna layer on a side of the second substrate facing the first substrate, an insulating layer on a side of the first antenna layer facing the first substrate, a conductive layer on a side of the insulating layer facing the first substrate; wherein the first antenna layer is configured to receive signals in different frequency ranges (paragraph 0022 discloses that "the nanoantenna 202 is not limited to rectilinear designs, but can include spirals or other shapes." Since the spiral antennas have a broadband  characteristics; therefore, the antenna would receive signals in different frequency ranges);

    PNG
    media_image1.png
    379
    826
    media_image1.png
    Greyscale

and the first antenna layer, the insulating layer and the conductive layer are all between the first substrate and the second substrate, wherein the first antenna layer comprises a plurality of antenna units, each of the plurality of antenna units comprises a radiation patch and is configured to receive the signals in one of the different frequency ranges (paragraph 0022: “the nanoantenna 202 is not limited to rectilinear designs, but can include spirals or other shapes Since the spiral antennas have a broadband characteristics; therefore, the antenna would receive signals in different frequency ranges), the insulating layer comprises a plurality of sub-insulating layers , the conductive layer comprises a plurality of conductive electrodes and the plurality of the sub-insulating layers, the plurality of the conductive electrodes, and the plurality of the antenna units are in one-to- one correspondence; wherein the radiation patch, the insulating layer, and the conductive layer are stacked together layer by layer (Fig. 3 or best seen in the above drawing); and wherein at least one of the plurality of antenna units, at least one of the plurality of conductive electrodes, and at least one of the plurality of sub- insulating layers constitute a rectifier diode structure (paragraph 0021:"The insulator layer, as noted above, acts as a tunnel barrier of the rectifying tunnel diode 104").However, Davids does not suggest each of the plurality of antenna units comprises a radiation patch. Cutler discloses an antenna apparatus comprising plurality of antenna, units each of the plurality of antenna units comprises a radiation patch (Figs. 6 & 8, paragraphs 0053 "other embodiments use patch antennas”. Since one of ordinary skill in the art would recognize the benefit of enhancing antenna properties and improving antenna’s performances, it would have been obvious to employ radiation patches for Davids’ antenna.
	Respecting claims 2 and 3, Cutler discloses, in Figs. 6 and 8, the metal electrode layer is the ground electrode and as disclosed by paragraph 0080, the plurality of nanowires/nCNTs can be replaced by a plurality of patch antennas, it is implicit that when a patch antenna is used a dielectric layer would be integrated between the patch and the ground electrode, and patch antennas are implemented in Fig. 8.
	Respecting claim 4, Cutler further discloses that a conductivity of the radiation patch (paragraph 0054:"Such antenna arrays of gold") is higher than a conductivity of one of the plurality of conductive electrodes (Fig. 8: ITO (indium-tin- oxide)), the conductivity of gold is higher than the conductivity of ITO.
	Respecting claims 5-7, the claimed subject-matters are disclosed by Fig. 6 of Cutler when a patch antenna is used instead of the nanotube antenna.  
	Respecting claims 8 and 10, Cutler discloses, in paragraph 0053, the plurality of antenna units having a shape of a square or a rectangle and the plurality of antenna units is distributed on the first substrate in a cluster or strip form. Since the patch and the conductive electrodes are on top of each other then the orthographic projection of one of the plurality of conductive electrodes on the first substrate covers an orthographic projection of the radiation patch of one antenna unit.	
	Respecting claim 11, Cutler discloses, in paragraph 0072, the metal electrode layer (126) includes a transparent conductive material.
	Respecting claim 9, Cutler does not explicitly disclose that the conductive electrodes and the radiation patch have a same pattern; However, using substantially the same pattern for the antenna and the conductive electrodes is a standard design option to a skill in the art as taught by Davids in Fig. 2. and would implement in Cutler to achieve design results.
	Respecting claim 12 which recites a shape of the ground electrode to be a square or a circle. Cutler discloses, in Fig. 8, that the shape of the ground electrode (194), is rectangular. Since the shape of the ground electrode is strictly dependent on the size and shape requirement of the antenna and therefore does not contribute to any surprising technical effect and therefore cannot be considered as inventive.
	Respecting claim 13, selecting liquid crystal for the dielectric layer is merely a design choice to select well-known material for an antenna’s support layer.
	Respecting claim 14, the subject-matters of a second antenna configured to radiate the signals wherein the first antenna layer and the second antenna layer do not is considered as obvious to the skilled person and the skilled person would implement it in Davids/Cutler without applying any inventive skills.  
	Respecting method claims 15, 16-18, and 19, the subject-matters of the claims corresponds in terms of method features to that of claims 1, 2-7 & 11, and 14 respectively; therefore, the rejection to claims 1-6 & 11 and 14 also apply to method claims 15-19.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 19, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845